DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamfered corners of claims 5 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Derouin (US Pat. No. 4,880,238) in view of Horst (WO 94/01189; as cited in applicant’s IDS).
Regarding claim 1, Derouin discloses an interlocking block configured to be assembled with another interlocking block having the same shape and the same size to form various assemblies (Fig. 2B; noting “configured to be assembled…to form various assemblies” is functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set), comprising; a base in the shape of a pillar extending in a predetermined direction, forming an end part, a thin part, a body part, another thin part, and another end part in this order along the predetermined direction (Fig. 2B), the base having a surface formed with a pair of cutouts in bilateral symmetry in the predetermined direction (Fig. 2B; noting symmetry about an imaginary central plane), wherein: the width and the thickness of the base are the same (col 2, line 1, noting the block is “square”, so width = thickness); and when the width of the base is W (col. 1, lines 54 to col. 2, line 8), and the length of each of the cutouts in the predetermined direction is W (col. 1, line 54 to col. 2, line 8), and the depth of each of the cutouts is W/2 (col. 1, lines 54 to col. 2, line 8; noting half the thickness, but noting the block is square, so that the thickness = the width).  It is noted that Derouin does not specifically disclose that then the length of the surface in the predetermined direction is 6W, and the distance from an end surface of the base to one of the pair of cutouts in the predetermined direction is W, and the length of the body part in the predetermined direction is 2W.  However, Derouin appears to make this obvious as items 20 and 23 appear to be the same length as recesses 21 and 22, and half of the distance between the recesses (Fig. 2B).  In addition, Horst discloses that then the length of the surface in  and the length of the body part in the predetermined direction is 2W (Figs. 1 and 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Derouin to make the length of the surface in the predetermined direction is 6W, the distance from an end surface of the base to one of the pair of cutouts in the predetermined direction is W, and the length of the body part in the predetermined direction is 2W as taught by Horst because doing so would be a simple substitution of one element (using land areas at either end of the block to have the same length as the recess, and a middle portion that is 2x the land area) for another (a block that appears to use land areas at either end of the block to have the same length as the recess and 2x the land area in the middle) to obtain predictable results (using land areas at either end of the block to have the same length as the recess, and making the middle area 2x the recess area, to make the block a uniform 6Win length).
Regarding claim 3, the combined Derouin and Horst disclose an assembly built of a plurality of interlocking blocks, each of the plurality of the interlocking blocks being the interlock block of claim 1 (Derouin: Fig. 2B; again noting that tis functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set).
Regarding claims 6 and 11, the combined Derouin and Horst disclose that the interlocking block is made of wood (Derouin: col. 3, lines 30-32).
Regarding claim 7, the combined Derouin and Horst disclose that a building-block set comprising at least two interlocking blocks of the same shape and same size, wherein each of the interlocking blocks is the interlocking block of claim 1 (Derouin: col. 2, lines 7-8; four blocks in a set.  However, both Derouin and Horst disclose numerous pieces contained within a block set (entire disclosures).  In addition, regarding using four blocks, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using four or more blocks of the same shape would not produce unexpected results: that is, the four blocks would be used to build things, much like the two blocks.
Regarding claim 8, the combined Derouin and Horst disclose that the interlocking blocks are the only type of building block in the set (Derouin: Fig. 2B in combination with Horst: Figs. 1 and 2; noting this is functionally possible to set aside the blocks for a play set).
Regarding claim 9, the combined Derouin and Horst disclose that the interlocking blocks are assembled with each other (Derouin: Fig. 2B; noting assembled with each other is functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set).
Regarding claim 12, the combined Derouin and Horst disclose that the interlocking blocks are directly connected to each other in the assembly (Derouin: Fig. 2B; noting directly connected is functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Derouin (US Pat. No. 4,880,238) in view of Horst (WO 94/01189; as cited in applicant’s IDS) and in further view of Kimbrough (US Pat. No. 4,091,746).
 Regarding claim 4, it is noted that the combined Derouin and Horst do not specifically disclose a furniture having a structure of the assembly of claim 3.  However, the combined Derouin and Horst make obvious the blocks of claims 1-3 as identified above; specifically made from wood (Derouin: col. 3, lines 30-33).  In addition, Kimbrough discloses using essentially wood blocks that are interconnected to form furniture (abstract).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Derouin and Horst to use the blocks for furniture because doing so would be use of a known technique (using wood blocks that connect together in order to form furniture) to improve a similar product (interconnecting blocks) ready for improvement to yield predictable results (using blocks that connect together in order to form furniture that does not require any assembly tools – see Kimbrough: col. 1, lines 30-35).  In the alternative, the Examiner notes that the structure of Fig. 1 of Derouin may functionally serve as a base for a seat; especially for a small child or a doll.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Derouin (US Pat. No. 4,880,238) in view of Horst (WO 94/01189; as cited in applicant’s IDS) and in further view of MacDonald et al. (herein “MacDonald”; US Pat. No. 8,464,491 B2).
Regarding claims 5 and 10, it is noted that the combined Derouin and Horst do not specifically disclose chamfered corners.  However, Derouin discloses a block with straight corners (Fig. 2B). In addition, MacDonald discloses a block with chamfered corners (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify .


Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive. 
Applicant first argues that “Derouin’s Blocks are not for assembly with each other“ (see Remarks, received 6/15/21, page 6).  The Examiner notes that while Derouin does not explicitly teach attaching blocks in 2B (aka block 20) together, they may functionally be connected (see annotated Fig. 2 below).    

    PNG
    media_image1.png
    385
    500
    media_image1.png
    Greyscale

configured to be assembled with another block (20) having the identical shape” (see Remarks, received 6/15/21; emphasis added).  This is where applicant is incorrect (emphasis added).  Block 20 is in fact “configured to” be connected to another block 20 based on its shape, although it is not specifically taught by Derouin (i.e. it is functionally possible, even if it is not specifically taught).
Applicant then goes on to argue against the Examiner’s motivation to combine.  However, modifying a block with dimensions from another similar block does not seem substantially difficult to one of ordinary skill in the art (noting the Examiner gives KSR rationale).  Besides being a simple substitution, it would be common sense as it would allow for more interesting configurations amongst the blocks.  Applicant goes on to argue that the modification would change the appearance of Derouin (see Remarks, received 6/15/21, page 7).  However, assuming arguendo that such a modification does change the appearance of Derouin, a change in appearance would not amount to making it inoperable.  The Examiner also notes that the order of references may be changed in the rejection as it would be simply modifying a block in view of a block
Moving on, applicant argues “industry praise” as “confirming nonobviousness”.  Without getting into the details of the particular PTAB decision cited by applicant, the Examiner notes that the PTAB decisions is non-precedential.  The actual attached evidence is also of little to no value when no translation is provided.  Furthermore, the MPEP has no discussion on “industry praise” as a secondary consideration for non-obviousness.
As such, applicant’s arguments are not compelling.     


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/14/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711